Per Curiam.
This is an appeal from a judgment of the circuit court for Dane county confirming the award of the Industrial Commission in favor of the defendant Warren Taft and against the plaintiffs. Upon consideration of the case here, the Chief Justice deeming himself disqualified, the remaining six members are equally divided in opinion as to whether the judgment should be affirmed or reversed. Under the rule, this situation results in an af-firmance of the judgment.
Judgment appealed from is affirmed.